Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “receiving search session data for a plurality of search sessions, each search session comprising a plurality of search terms input by a respective user, wherein the plurality of search terms of the search session are in a sequence; for each search session, identifying that a particular search term of the plurality of search terms is followed by a gameplay session of a particular game of a plurality of games of an online gaming platform; determining that the particular search term is a successful term when the particular search term is a last search term in the sequence; and in response to the determining, adding the search session data to a training corpus; and applying a machine learning algorithm to the training corpus to generate a plurality of embeddings of search terms, each embedding corresponding to a particular search term of the plurality of search terms”, (with respect to Claims 13, 17) “receiving a search term input by a user; generating a query embedding for the search term input; calculating a respective cosine similarity between the query embedding and a plurality of top embeddings; identifying one or more top embeddings that are within a 
Automatically generated search suggestion is well known in the art. For instance, Boteanu et al. (11036801) in view of Wang (2018/0150552) teaches automatically generated search suggestion. However, Boteanu in view of Wang is silent on “receiving search session data for a plurality of search sessions, each search session comprising a plurality of search terms input by a respective user, wherein the plurality of search terms of the search session are in a sequence; for each search session, identifying that a particular search term of the plurality of search terms is followed by a gameplay session of a particular game of a plurality of games of an online gaming platform; determining that the particular search term is a successful term when the particular search term is a last search term in the sequence; and in response to the determining, adding the search session data to a training corpus; and applying a machine learning algorithm to the training corpus to generate a plurality of embeddings of search terms, each embedding corresponding to a particular search term of the plurality of search terms”, or “receiving a search term input by a user; generating a query embedding for the search term input; calculating a respective cosine similarity between the query embedding and a plurality of top embeddings; identifying one or more top embeddings that are within a threshold cosine similarity from the query embedding; and providing search results that include games associated with the one or more top embeddings”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715